Citation Nr: 1416076	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  00-14 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed tuberculosis.

2.  Entitlement to an initial compensable rating for the service-connected residuals of a broken left index finger.

3.  Entitlement to an initial compensable rating for the service-connected hemorrhoids.  



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to May 1997.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision.

In December 2006, the Board adjudicated several claims and remanded the above-captioned matters to the RO for further development.

In July 2008, the Board remanded the appeal for further development.

The Board notes that, at the time of the July 2008 remand, the issues of service connection for  allergic rhinitis, diabetes mellitus, and carpal tunnel syndrome were remanded for issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

In a June 2013 rating decision, service connection was granted for allergic rhinitis and carpal tunnel syndrome.  Also in June 2013, a SOC was issued for diabetes mellitus, but a timely VA Form 9 or Substantive Appeal was not received in response thereto.

As such, the claims for allergic rhinitis, diabetes mellitus, and carpal tunnel syndrome are not in appellate status and will not be addressed at this time.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board additionally notes that VA treatment records were submitted by the Veteran in February 2014 without a waiver of RO jurisdiction.  However, these records are duplicates of evidence already in the claims file.  

Moreover, as will be explained, the claim adjudicated herein is being dismissed at the Veteran's request, and the remaining matters are being remanded for further development.  

For all of these reasons, this additional  evidence needs not been reviewed by the RO prior to adjudication by the Board.

The Board has considered documentation included in Virtual VA and VBMS.

In February 2014 correspondence, the issues of whether new and material evidence has been received to reopen the claims of service connection for disorders of the feet and elbows and for diabetes mellitus were raised.  

The claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

In February 2014, prior to the promulgation of a decision in the appeal, the Board was notified by the Veteran that he wanted to withdraw the claim for service connection for tuberculosis.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of service connection for tuberculosis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In February 2014, the Veteran submitted a written statement indicating that he wished to withdraw the claim of service connection for tuberculosis from his appeal.  He stated that, due to a lack of current manifestation of tuberculosis, he considered the issue settled.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to the claim for tuberculosis.   

Accordingly, the Board does not have jurisdiction to review the appeal for that issue, and it is dismissed.


ORDER

The appeal as to the issue of service connection for tuberculosis is dismissed.


REMAND

In the Veteran's July 2000 VA Form 9, he indicated that he would like to appear at a hearing at the RO before a Veterans Law Judge from the Board.  

A hearing was scheduled for June 2006.  The Veteran failed to appear.

In December 2006, the Board issued a decision/remand and deemed the hearing request withdrawn.

In February 2007, the Veteran filed a Motion for Reconsideration in regard to the Board's December 2006 decision, asserting that he had timely advised the RO that he would not be available to testify before the Board as scheduled.  

In this regard, the Veteran provided a May 2006 form wherein he checked a box indicating that he could not attend the hearing.  He requested that the hearing be rescheduled due to a conflict.

In May 2007, a Deputy Vice Chairman (DVC) of the Board determined that the Veteran would be afforded another opportunity to testify at hearing with the Board, and that his request for Reconsideration was accordingly rendered moot.

In December 2007 and May 2008, hearings were rescheduled, but the Veteran again failed to appear.  

In July 2008, the Board remanded the appeal. 

In August 2010 and October 2010, the Veteran submitted letters again requesting a hearing with the Board at the RO.  He offered explanation for his failure to attend the June 2006 hearing.  He did not mention the other hearings.

The Board observes that it is conceivable the Veteran did not receive notice of the December 2007 and May 2008 hearings; the address he listed on the next correspondence received from him after these dates had changed.

In December 2010, the DVC denied another Motion for Reconsideration as no obvious error of fact or law was found in Board's December 2006 decision.  The DVC noted the actions that transpired regarding the hearing request up to May 2007.  The more recent hearing requests were not mentioned.

The Board finds that the Veteran should be offered one, final opportunity for a hearing.  38 C.F.R. § 20.904(a)(3) (2013).  Should he no longer desire a hearing, or should he again fail to appear without good cause, further development should be conducted.  

In this regard, current VA examinations are needed to assess the present severity of the service-connected disabilities.  The last VA examination for the service-connected hemorrhoids was conducted in 2008, and the last VA examinations addressing the service-connected hand or finger disability were conducted in 2008 and 2009.   See Allday v. Brown, 7 Vet. App. 517, 526 (1995)

The last VA examination report does not contain findings regarding whether the hemorrhoids were large or thrombosed, irreducible, or frequently recur, as indicated by the applicable diagnostic code.  

Manifestations of the Veteran's finger should be reassessed given potential overlap of symptomatology with his newly service-connected carpal tunnel syndrome.  See June 2013 Rating Decision.

Accordingly, these remaining matters are REMANDED for the following action:

1. The RO should take appropriate steps to schedule the Veteran for a hearing at the RO with a Veterans Law Judge in accordance with his most recent request at the earliest opportunity.  

2.  If, and only if, the Veteran indicates that he no longer desires a personal hearing, or if he again fails to appear, proceed to the development indicated hereinbelow.

3.  The RO should have the Veteran scheduled for VA examinations to ascertain the current severity of the service-connected left index finger disability and hemorrhoids, in accordance with the applicable worksheets for rating those disabilities.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  After completing the requested action, the RO should review the examination reports to ensure they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


